Citation Nr: 1404089	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-15 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from August 1986 to September 1992, from August 2000 to April 2001, and from October 2003 to February 2005.  He died on July [redacted], 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO in Winston-Salem, North Carolina, which denied service connection for the cause of the Veteran's death.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  

In July 2013, the Board requested that a Veterans Health Administration (VHA) examiner provide a medical opinion on an unresolved and complex medical matter in the case.  The Board received the requested VHA opinion in September 2013.  The appellant and her representative were notified of the medical opinion in October 2013 and afforded a period of 60 days from the date of the forwarding letters to submit additional evidence and argument.  See 38 C.F.R. § 20.903 (2013.  The appellant responded in December 2013 that she had no additional evidence to submit and that the Board should proceed immediately to consider her appeal. 


FINDINGS OF FACT

1.  During his lifetime, the Veteran was not in receipt of service connection for any disability.

2.  The Veteran died on July [redacted], 2006 as the result of asystole, due to massive bleeding, due to polyarteritis nodosa (PAN).

3.  The Veteran's PAN was a disease incurred during a period of active service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death.  Id.  

Service connection had not been awarded for any disability during the Veteran's lifetime.  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires competent and credible evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Certificate of Death and autopsy report state that the Veteran died of asystole, due to massive bleeding, due to PAN on July [redacted], 2006.  

The appellant contends that the Veteran had bouts of abdominal and testicular pain during his periods of active service that were manifestations of PAN but were misdiagnosed, and the PAN led to the Veteran's death.

The appellant has submitted multiple statements from Dr. S.P. in support of her claim.  Dr. S.P. provided an April 2008 statement that February 1999 and January 2001 episodes of emergency room treatment for abdominal and testicular pain were likely PAN related.  Private treatment records show that the Veteran was treated for possible kidney stones in February 1999.  He was treated again in January 2001 for kidney stones through VA.  A December 2009 statement from Dr. S.P. points to elevated creatinine and ESR reading on urinanalysis in January 2001 as evidence that PAN was likely present at that time.  

The February 1999 episode of possible kidney stones occurred between the Veteran's first and second periods of active service.  The January 2001 VA treatment occurred during the Veteran's second period of active service from August 2000 to April 2001.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2013).  Absent an entrance examination or the in-service manifestation or incurrence of a disease or injury, the presumption of soundness is not for application.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  There is no entrance examination report of record for the second period of service beginning in August 2000.  The absence of the report does not render the Veteran infirm or prevent the presumption from attaching; it is the fact that the examination occurred which triggers the presumption.  In the absence of an August 2000 entrance examination report, the Board resolves doubt in favor of the appellant and finds that the Veteran was sound at entry to service in August 2000.

The December 2009 opinion from Dr. S.P. indicates that the Veteran's PAN likely had its onset prior to entry in February 1999.  The September 2013 VHA examiner's opinion was that clear and unmistakable evidence did not exist that the PAN had its onset prior to the August 2000 entry onto active duty.  Where a conflict of medical evidence exists, the evidence is not sufficient to rebut the presumption that the Veteran's PAN did not exist prior to entry to service.  As such, the claim shall be considered as one for service connection for disability incurred in service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  

The April 2008 and December 2009 statements from Dr. S.P. indicate that the January 2001 VA urinalysis test results had elevated creatinine and ESR levels, consistent with the presence of PAN.  Dr. S.P. indicated that this was the same disorder that ultimately caused the Veteran's death.

The September 2013 VHA opinion indicated that there was no documentation of the symptomatology anticipated from active PAN, such as fevers, rashes, abdominal pain, hypertension, creatinine elevations, abnormal urinalysis, weight loss, and malaise.  This opinion is incorrect on the factual predicate that the Veteran did not have documented creatinine elevations during service.  This invalidates the subsequent opinion against a nexus, but does verify Dr. S.P.'s opinion that creatinine elevation is a symptom of active PAN.

Resolving reasonable doubt in favor of the appellant and given the January 2001 urinalysis result and the competent opinion of Dr. S.P., the Board finds that the Veteran's PAN is related to the January 2001 elevated creatinine findings during the August 2000 to April 2001 active duty service period.  The Board finds that the cause of the Veteran's death was a disease incurred during active service.  Service connection for the cause of the Veteran's death is warranted.  38 C.F.R. § 3.312.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


